DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/26/2022 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS)  submitted on 05/26/2022 is   acknowledged by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13, 15-20 and 22 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the  open circuit voltage” in line 9. There is insufficient antecedent basis for this imitation in the claim. For examination purpose the limitation is considered as “an open circuit voltage”. Appropriate correction is required.
Claim 8 recites “the  open circuit voltage” in line 9. There is insufficient antecedent basis for this imitation in the claim. For examination purpose the limitation is considered as “an open circuit voltage”. Appropriate correction is required.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 and 15-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
      Claim 1 recites “wherein the output voltage of the battery  is less than the open circuit voltage of the battery during the charging process” in lines 9-10 (emphasize added). It is unclear how “output voltage of the battery” is detected during charging process. The output battery voltage is a discharged voltage of the battery. It is also unclear how the “open circuit voltage” which is the terminal voltage of the battery in open state can be detected during charging. The charging process must be interrupted to obtain the terminal or open circuit voltage. The description does not explain how this process is carried out. 
 Claim 1 recites,  “wherein during a process of applying the first current to the battery, the open circuit voltage of the battery is less than or equal to the first cut-off voltage,---” in lines 11-13, (emphasize added). It is also unclear how the “open circuit voltage” which is the terminal voltage of the battery in open state can be detected during charging. The charging process must be interrupted to obtain the terminal or open circuit voltage. The description does not explain how this process , measuring the open circuit voltage during charging, is carried out. 
`	Claim 12 recites “wherein the output voltage of the battery  is less than the open circuit voltage of the battery during the charging process” in lines 9-10 (emphasize added). It is unclear how “output voltage of the battery” is detected during charging process. The output battery voltage is a discharged voltage of the battery. It is also unclear how the “open circuit voltage” which is the terminal voltage of the battery in open state can be detected during charging. The charging process must be interrupted to obtain the terminal or open circuit voltage. The description does not explain how this process is carried out. 
 	Claim 12  recites,  “wherein during a process of applying the first current to the battery, the open circuit voltage of the battery is less than or equal to the first cut-off voltage,---” in lines 11-13, (emphasize added). It is also unclear how the “open circuit voltage” which is the terminal voltage of the battery in open state can be detected during charging. The charging process must be interrupted to obtain the terminal or open circuit voltage. The description does not explain how this process , measuring the open circuit voltage during charging, is carried out. 

Claims 1-13 and 15-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
         Claim 1 recites “wherein the output voltage of the battery  is less than the open circuit voltage of the battery during the charging process” in lines 9-10 (emphasize added). Applicant’s specification does not describe how output voltage of the battery does exists during charging process because output voltage is always present during discharging of the battery. Therefore, it is not clear how “output voltage” and “open circuit voltage” of the battery available during the charging process. 
          Claim 1 recites, in line 11-13 “wherein during a process of applying the first current to the battery, the open circuit voltage of the battery is less than or equal to the first cut-off voltage,---” (emphasize added). It is also unclear how the “open circuit voltage” which is the terminal voltage of the battery is available during current is applied to the battery. Applicant’s specification does not describe how “open circuit” voltage  of the battery exists when current is applied to the battery
               Claim 12 recites “wherein the output voltage of the battery  is less than the open circuit voltage of the battery during the charging process” in lines 9-10 (emphasize added). Applicant’s specification does not describe how output voltage of the battery does exists during charging process because the battery  output voltage is always present during discharging of the battery. Therefore, it is not clear how “output voltage” and “open circuit voltage” of the battery available during the charging process. 
          Claim 12 recites, in line 11-13 “wherein during a process of applying the first current to the battery, the open circuit voltage of the battery is less than or equal to the first cut-off voltage,---” (emphasize added). It is also unclear how the “open circuit voltage” which is the terminal voltage of the battery is available when current is applied to the battery. Applicant’s specification does not describe how “open circuit” voltage  of the battery exists when current is applied to the battery.
Response to Arguments
Applicant's arguments filed 07/26/2022have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL BERHANU whose telephone number is (571)272-8430. The examiner can normally be reached M_F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on Drew.Dunn@uspto.gov. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL BERHANU/Primary Examiner, Art Unit 2859